The plaintiff commenced this action to recover damages for *941personal injuries she allegedly sustained after tripping over a step at the defendants’ restaurant. The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the alleged condition which caused the plaintiff to fall was open and obvious and not inherently dangerous (see Weiss v Half Hollow Hills Cent. School Dist., 70 AD3d 932, 933 [2010]; Ramos v Cooper Invs., Inc., 49 AD3d 623, 624 [2008]; Pirie v Krasinski, 18 AD3d 848, 849 [2005]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court properly awarded the defendants summary judgment dismissing the complaint. Mastro, J.E, Chambers, Lott and Cohen, JJ., concur.